DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                 DAVID CHRISTOPHER HAMILTON,

                            Appellant,

                                 v.

                       STATE OF FLORIDA,

                             Appellee.

                          No. 2D21-2609


                        September 2, 2022

Appeal from the Circuit Court for Highlands County; Peter F.
Estrada, Judge.

Patrick Michael Megaro of Halscott Megaro, P.A., Winter Park, for
Appellant.

Ashley Moody, Attorney General, Tallahassee, and Kiersten E.
Jensen, Assistant Attorney General, Tampa; and Alicia M.
Winterkorn, Assistant Attorney General, Tampa (substituted as
counsel of record), for Appellee.

PER CURIAM.

     Affirmed.

KELLY, LaROSE, and BLACK, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2